Citation Nr: 0634236	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for otitis externa. 

2.  Entitlement to service connection for a disability 
manifested by weight gain and loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTON

The veteran served on active duty from September 1986 to 
April 1987, and from March 1988 to June 1993.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.   

The veteran's attorney has claimed that the veteran has Gulf 
War Illness, as noted in a June 2006 letter to VA.  This 
matter is referred to the RO for consideration.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The veteran seeks service connection for otitis externa and 
for a disability manifested by weight gain and loss.  His 
service medical records show that he was treated in service 
for right and left ear complaints in 1992.  At his separation 
in March 1993, he reported a history of ear nose or throat 
trouble.  Recent VA records show that in September 2003, the 
veteran was treated for right ear bleeding.  While he 
underwent a VA general medical examination in February 2004, 
specific examination of the ears was not accomplished, and no 
diagnoses were rendered.  

As to the claim for weight loss and weight gain, the veteran 
contends that the weight fluctuations are due to irritable 
bowel disorder or gastroenteritis, for which he was treated 
in service and for which the record contains current 
diagnoses.  He was seen for weight management in service.  He 
was also treated in service for gastroenteritis in December 
1988, and for gastrointestinal complaints in August 1989.  
His representative has argued that the veteran's current 
findings of irritable bowel syndrome and gastroesophageal 
reflux (see, VA outpatient treatment records of January 2005, 
November 2004, and private record of March 2004, e.g.) could 
account for his fluctuation of weight.  The Board notes that 
when the veteran was examined by VA in February 2004, a 
gastrointestinal evaluation was not performed, the veteran's 
weight was not documented, and no diagnoses were provided.  

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA ears 
examination.  The claims file and must be 
made available to the examiner for 
review, and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should indicate if the veteran 
has any current ear disability and, if 
so, provide an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any currently diagnosed 
ear disability is related to the 
veteran's inservice treatment for ear 
complaints. 

2.  Schedule the veteran for a VA 
examination to evaluate his 
gastrointestinal and weight loss and 
weight gain complaints, and to determine 
the etiology of his complaints.  The 
examiner should review the claims folder 
and perform any necessary tests and 
studies.  Based on a review of the claims 
file and a thorough examination, the 
examiner should indicate if the veteran 
has a current gastrointestinal disability 
and if so, whether it is at least as 
likely as not ( a 50 percent probability 
or greater) that the diagnosed disability 
is related to the veteran's service.  The 
examiner should specifically comment on 
whether or not the veteran's reported 
weight gain and loss is a manifestation 
of any diagnosed disability.  A complete 
rationale must be provided for all 
conclusions and opinions offered. 

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



